Citation Nr: 1536868	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant served on active duty in the US Army from September 1960 to August 1963.  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Huntington, West Virginia.  The appellant was notified of that action and he has appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant has come before the Board asking that service connection for tinnitus and bilateral hearing loss be established.  Although he served as a personnel clerk in the US Army, the appellant maintains, as being a member of Battery C, 3rd Howitzer Battalion, the 17th Artillery Brigade, in the American Zone of Occupation in West Germany, he was not only exposed to loud noises in the performance of his duties, but that he also participated in unit exercises where he was exposed to loud artillery fire along with small arms fire.  He maintains that since service, he has experienced a decrease in his hearing in both ears along with ringing in the ears (or tinnitus).  Upon review of the appellant's file, the Board finds that his statements are credible and that further exploration/development of his claim should be accomplished.  

The appellant's service medical records show that when he enlisted into the US Army, he was provided with a whispered voice test.  Such a test was, at one time in the services, used as a measurement of an enlistee's/service-member's hearing.  However, the Board notes that since that time, it has been determined that a whispered voice test is not an accurate assessment of hearing acuity.  See 38 C.F.R. § 3.385 (2014).  The record further shows that the appellant was given an audiological examination when he left service.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, ASA standards must be converted to ISO-ANSI standards.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in this instance, it is not definitely possible to judge whether the appellant suffered any type of hearing loss while on active duty since the whispered voice test did not provide a true basis on which to evaluate whether any hearing loss occurred.  

Despite the above, when the appellant submitted his claim to the VA and after the RO reviewed said claim, the RO concluded that since there was no hearing loss or tinnitus shown in service, and because there was such a long time period between the appellant's service and when he submitted a claim for benefits, service connection for both tinnitus and hearing loss could not be granted.  

Nevertheless, the following applies:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.  

Here, the appellant has indicated that he was exposed to acoustic trauma while on active duty.  It is unclear from the record if said exposure actually occurred but, based upon the unit to which the appellant was assigned thereto while stationed outside of CONUS, it is not unreasonable, at this point, to tentatively concede that such exposure occurred.  Moreover, because the appellant's assertions concerning his loss of hearing and ringing in the ears (since service) are symptoms that are capable of direct observation, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Board finds that further development of his claim should occur.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That is, the claim will be remanded for the purpose of obtaining a VA examination along with an etiological opinion concerning the claimed bilateral hearing loss and tinnitus.

Also, because the claim is being returned for additional development, copies of any available VA and private medical records subsequent to the initial rating decision should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these private and VA treatment records should be associated with the claims file.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  The AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) are fully complied with and satisfied as to the issues now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2.  The AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of government and private medical records produced since his discharge from service for any treatment he has received for tinnitus and hearing loss of both ears.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2014). 

3.  Only after all of the appellant's private and VA medical records have been obtained and included in the claims folder for review, the AMC should schedule the appellant for an audiological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.

After reviewing the file, the examiner must state whether the appellant reports of a continuity of hearing problems (hearing loss and tinnitus) since service and acknowledge such statements made by the appellant, if any, in offering the opinion.  If the appellant does not have a bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385 or a tinnitus disorder, the examiner should indicate as such.  The examiner should then render an opinion as to whether it is at least as likely as not that the appellant now suffers from bilateral hearing loss and tinnitus, and if so, whether either condition is related to his service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given and must contain a clear rationale in support of all opinions provided.  The examiner must specifically discuss the appellant's contentions and his report of purported chronicity of symptoms since he was discharged from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition(s), or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  After conducting all additional development requested, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




